                 IN THE UNITED STATES DISTRICT COURT
            FOR THEヽ VESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION

                           DOCKET NO l:19‑CR‑00004

 UNITED STATES OF AMERICA,
                                                   CONSENT ORDER AND
                                                JUDGMENT OF FORFEITURE
 MARK C.RAMSEY

       WHEREAS, the defendant, MARK C. RAMSEY, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. crim. p. I I to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United states stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offlenses, or any
property traceable to such property; and,/or property used in any manner
                                                                          to lacilitate
the commission of such offense(s); or substitute property as defined by 2 t u.s.c.
                                                                                      $
853(p) and Fed. R. crim. P. 32.2(e); and is therefore subject to forfeiture purruuni
to l8 U.S.C. g 981(a)(l)(C) and 28 U.S.C. g 2a6l(c), prouided, horvever, that such
forleiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, il any, in the'properiy and
agrees to the forfeiture ofsuch interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of thi forfeiture in the judgment
against defendant;

        WHEREAS, pursuant to Fed. R. Crim. p. 32.2(bX I ) & (c)(2), the Court finds
.that there is the requisite
                        nexus between the property and the offense(s) to rvhich the
defendant has pleaded guilty;




   Case 1:19-cr-00004-MR-WCM Document 43 Filed 08/13/20 Page 1 of 3
           WHEREAS, the defendant withdraws any claim previousry submitted in
    response to an administrative forfeiture or civil forfeiture proceeding ioncerning
                                                                                       any
    of the property described below. If the defendant has not previously submitted-sucir
    a claim, the defendant hereby waives all right to do lo. If any administrative
    forfeiture or civil forfeiture proceeding conceming any ol the prop..ty described
    below has previously been stayed, the defendant hereby consentl to a lifting
                                                                                     of the
    stay and consents to forfeiture;

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT the foilorving
    property is forfeited to the United States:

                 . A      personal money judgment                    in forfeiture in the amount                       of
                       $1,098,333,92, which sum represents proceeds obtained, directly or
                       indirectly, from the offenses pleaded to,r

           The personal money judgment in forreiture shall be included in the sentence
 of- the defendant, and the United States Department of Justice may take ,t.p, io
 collect the judgment from any property, rial or personar, of the defendant, in
 accordance with the subsritute asset provisions of Z f U.S.C. S53(p).
                                                              S

           The United StatesMarshal and,/or other property custodian for the
investigative agency is authorized to take possession and maintain custodv
                                                                           of the
above-described tangible property.

       Upon the seizure of any property to satisfiT all or part of the judgment,
                                                                                  if and
to.the exrent,required by Fed. R. Crim. p. 32.2ibx6), )t u.S.C.
other applicable law, the United States shall pubristLnotice and provide
                                                                         8i:1n),'andlor         i
                                                                          dire*written
notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication ofnotice
                                                             or thi receipt ofnotice,


I   Provided
           that Defendant does not havc sufficient assets to pay restirution in
                                                                                 full, the united states Attomey,s
office, western District ofNorth carorin4 ug..", to ,.qu".t upi.or"t r.o,
                                                                             itr" o"partment ofJusrice, Iltoncy
                       Recove ry secrion, for iesroration of anv inurv io.r.ii.a
3:11:1,
reslllutlon    t!s:t
             lJetendant understands, however, that, since the decision ofwhether
                                                                                  u.r.,s ro the Crerk of 6oun rJ pay
                                                                                  to grant restoration ,aar. .oiaiy'
with the united statcs Department of Justice, Money Laundering
                                                                  und a"r.i'R."ou.ry section, rhe unjted srares
Attorney's Office cannot predict or promise whethei restoration-*itt     g.uni.a.
                                                                      be




     Case 1:19-cr-00004-MR-WCM Document 43 Filed 08/13/20 Page 2 of 3
    whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
    alleged interest.

           Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forf'eiturc,
    the united States Attomey's office is authorized to conduct any discovery needed
    to identify, locate or dispose of the property, including depositions, inrerrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R.
    Civ. P.45.

            Following the Court's disposition of all timely petitions filed, a final order of
    forfeiture shall be entered, as provided by Fed. R. Crim. p. 32.2(cX2). Ilno third
    party files a timely petition, this order shall become the final order and jud_ement of
    forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
    have clear title to the property and shall dispose of the property according to larv.
    Pursuant to Fed. R. crim. P. 32.2(bX4XA), the defendant consents that this order
    shalt be final as to defendant upon filing.

    SO AGREED:


綺   JONATHAN D LETZRING
    Assistant United States At




    MARK C RAMSEY                               EMILY M JONES
                                               Attomey for Dcfendant




                                                                       tう    ,2020
                                                        一

                                               Chiel United States District Judsc'
                                               Westem District of North Carolina




      Case 1:19-cr-00004-MR-WCM Document 43 Filed 08/13/20 Page 3 of 3
